841 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Maria D. De LEON, for Maria E. Sanchez, Plaintiff-Appellant,v.Otis BOWEN, Secretary of Health and Human Services,Defendant-Appellee.
No. 87-1469.
United States Court of Appeals, Sixth Circuit.
March 3, 1988.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and MARKEY, Chief Circuit Judge.*
PER CURIAM.


1
Plaintiff appeals from an order of the district court granting the government's motion to dismiss for lack of subject matter jurisdiction.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say the district court erred in dismissing plaintiff's cause for lack of subject matter jurisdiction.  Accordingly, the judgment of the district court, dated January 20, 1987, is affirmed, upon the reasoning set forth in the court's opinion of that same date.



*
 The Honorable Howard T. Markey, United States Court of Appeals for the Federal Circuit, sitting by designation